Citation Nr: 1550486	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned at a hearing conducted at the RO.  A transcript is of record.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing before the undersigned, the Veteran testified to knee problems which began in basic training, which involved both knees swelling up, and which required him to go to the hospital and to use crutches for approximately two-and-a-half to three weeks.  The Veteran further testified that he first saw a doctor about his knees after service in the 1980's, whereas he had been treating his knees in service with over-the-counter medications, including taking these medications when he had to stand in formation.  He further reported that he continued only taking over-the-counter medications until the 1990's, when he began having more difficulties with his knees.  He testified that some nerve damage was found and he was placed on Neurontin.

Both the Veteran's service enlistment examination in November 1974 and his service separation examination in February 1977 include no finding of knee disability, and both examination reports indicate that the Veteran's musculoskeletal system and lower extremities were normal.  However, service treatment records include a record of care in January 1975 for inflammation and "catching" of both knees, with an assessment of chondromalacia.  X-rays were negative, but the Veteran was prescribed physical therapy for the condition.  Treatment appeared to have occurred over an interval in excess of one week, but subsequent follow up is not reflected in service treatment records.  

A private treatment record from February 2008 informs that the Veteran was under treatment for neuropathy of the lower extremities, for which he was taking Neurontin.  The record does not reflect that the lower extremity neurological difficulties and treatment with Neurontin were related to the Veteran's knees.  However, the VA is not generally in the business of imputing to lay veterans specialized knowledge as would allow them to discern the whys and wherefores of any particular treatment.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Evans v. Shinseki, 25 Vet. App. 7, 14   (2011) (non-adversarial posture of VA law).  Thus, if the Veteran has been experiencing difficulties with his knees and has received treatment from his physician for neurological difficulties unrelated to his knees, the Board will certainly not count against him any incomplete knowledge of the scope and basis of treatments received.  Rather, his knowledge of persistent knee symptoms and his belief that he is receiving medical care for those symptoms may serve to support persistence from service of any disability of the knees which is subsequently established by medical examination.  

Submitted recent treatment records do not reflect that the Veteran has been receiving care specifically for his knees, and neither do they reflect that he has been reporting difficulties with his knees to his primary care physician.  Rather, it appears that his infrequent trips to his doctor are saved for more pressing needs.  However, these treatment records do note that the Veteran has some degenerative arthritis, though the knees are not specifically mentioned.  They also noted that the Veteran has been taking Mobic, and Tramadol as needed.   Thus, treatment records obtained do not establish the presence of current knee disorders, but they also do not rule them out, and do establish that the Veteran has been taking pain medication on an ongoing basis.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has yet to be afforded a VA examination addressing his claimed knee disabilities.  The Board finds sufficient basis to warrant a VA examination addressing whether any current disability of either knee developed in service or is causally related to service.  The Veteran is competent to address persistent symptomatic conditions of the knees and to provide a history of symptoms from service, as he has done.  The Veteran has thereby provided a sufficient indication of a link between the symptomatic conditions in service and current symptomatic conditions to warrant an examination in order to address medical questions presented.   McLendon.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  He should be specifically asked to provide any records documenting medical care specifically for the knees.  

2. Request from the service department or the National Personnel Records Center (NPRC) any records of hospitalization of the Veteran, to include records of physical therapy provided at hospital facilities, during his period of service.  These records should be specifically sought for the interval from January through March of 1975.  Documentation of this request and any replies received should be associated with the record.  

3. With the Veteran's authorization and assistance, as appropriate, obtain any additional VA or private treatment records.  

4. Thereafter, afford the Veteran an in-person examination by an orthopedist with sufficient expertise to address the nature and etiology of any disability of each knee present during the period of the claim.  All records should be made available to and must be reviewed by the examiner for the examination.  

The examiner should elicit from the Veteran a personal history of knee disabilities, and the examiner must consider this self-reported history when providing opinions.  The examiner is advised that the Veteran's statements may serve to support medical findings or conclusions, to the extent they are found credible.  The examiner should do the following:

a. Any tests, scans, or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that persistence of knee disability or disabilities from service is the focus of this examination, and the examiner must accordingly address the likelihood that the knee conditions for which the Veteran was treated in service in January 1975 constitute a disability or manifestations of a disability of the knees which has persisted up to the present. 

 b. For each knee, for each identified disability present during the claim period, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disability developed in service or is otherwise causally related to service, including in particular related to the Veteran's condition of the knees for which he received treatment in service in January 1975, as reflect in service treatment records.  Alternately, the examiner should address whether any relationship to service for any current disability of the knees is unlikely. 

 c. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so. 

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
 6. Thereafter, the Veteran's remanded claims must be readjudicated. If any benefit sought by these claims remains denied, the Veteran and his authorized representative must be furnished an SSOC and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


